Citation Nr: 0631246	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected residuals of a low back injury with 
degenerative changes, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from February 1982 to 
November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in August 2006.  

A February 2005 rating decision denied service connection, to 
include on a secondary basis, for depression.  

The veteran was notified of the above decision and of his 
appellate rights with respect thereto, in March 2005.  

Thereafter, no further communication was received from the 
veteran or his representative with respect to the depression 
claim until May 2006.  

In statements on and after that date, the veteran indicated 
that he had depression secondary to his service-connected 
lower back disorder.  

In light of the above, the Board refers the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for depression to the RO for 
appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

A February 2005 rating decision denied entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  The veteran was notified of the 
decision and of his appellate rights in March 2005.  

In a February 2006 statement, the representative argued that 
the veteran's service-connected lower back disorder (the only 
disorder for which service connection is in effect) affected 
the veteran's employability.  

The Board construes the above statement as a Notice of 
Disagreement as to the February 2005 denial of entitlement to 
a TDIU.  A Statement of the Case (SOC) has not been sent to 
the veteran regarding this issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that in a case in which a veteran expressed disagreement in 
writing with a decision by an agency of original jurisdiction 
and the agency of original jurisdiction failed to issue a 
SOC, the Board should remand the matter for issuance of an 
SOC.  

The veteran contends that the evaluation currently assigned 
his low back disability does not accurately reflect the 
severity of that disability.  

At his August 2006 hearing, the veteran testified that his 
lower back disorder had worsened considerably in severity 
over the prior year.  The record shows he was last examined 
in connection with the instant claim in January 2004, and 
that neither the January 2004 nor a February 2003 VA fee 
basis examination included diagnostic studies of the 
veteran's lower spine. 

Given the above, the Board is of the opinion that further VA 
examination of the veteran is warranted.  

The veteran testified in August 2006 that he was recently 
seen by a VA physician for his lower back problem, and in 
consequence was placed on bed rest for 48 hours.  

The veteran also testified that he sought treatment numerous 
times in 2006 for episodes of lower back problems.  

The record shows that the only VA treatment records on file 
are limited to the period from January 2004 to October 2004.  

Given the veteran's testimony concerning outstanding VA 
treatment records, the Board finds that remand of the case is 
required to obtain those records.

The veteran also testified that he had copies of relevant 
private treatment records dating to 2000 that are not on 
file.  He also indicated that he was seen in the emergency 
room of Inova Mount Vernon Hospital around 2004.  On remand, 
the RO should assist the veteran in obtaining pertinent 
private medical records.  

He is hereby advised, however, that he should submit copies 
of any pertinent medical records in his possession.  

The Board lastly notes that in a July 2003 statement, the 
veteran indicated that he had applied for VA vocational 
rehabilitation benefits.  The veteran's VA vocational 
rehabilitation folder is not on file, and should be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take all indicated 
action to issue a Statement of the Case 
to the veteran and his representative 
addressing the issue of entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disability.  The veteran should be 
clearly advised of the need to file a 
timely substantive appeal with respect to 
the February 2005 rating decision.  If a 
timely Substantive Appeal is thereafter 
submitted with respect to this issue, the 
RO should undertake any other indicated 
development.  If, and only if, a timely 
appeal has been perfected, this issue 
should be certified on appeal to the 
Board for the purpose of appellate 
review.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, to 
specifically include Inova Mount Vernon 
Hospital, who may possess additional 
records pertinent to his claim.  He 
should also be advised to submit copies 
of any pertinent medical evidence in his 
possession to VA.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  

In any event, the RO should obtain 
medical records for the veteran from the 
Washington DC VA Medical Center for the 
period from January 2001 to the present.  

3.  The RO should obtain the veteran's VA 
vocational rehabilitation folder and 
associate it with the claims file.  

4.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination to determine the current 
severity of his service-connected low 
back disability.  All indicated tests, 
including range of motion studies in 
degrees, and X-ray studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the 
examiner.  

Tests of joint motion against varying 
resistance must be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner must assess the extent of any 
pain.  The examiner must express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically indicate 
whether the veteran has degenerative disc 
disease.  With respect to any 
degenerative disc disease of the lower 
back found, the examiner should indicate 
whether the veteran has experienced 
periods of acute signs and symptoms due 
to an intervertebral disc syndrome (IVDS) 
that required physician-prescribed bed 
rest and treatment by a physician (aka 
"incapacitating episodes") over the 
past 12 months.  If so, the examiner must 
identify the total duration of any 
incapacitating episodes over the past 12 
months.  The examiner must identify the 
signs and symptoms resulting from IVDS 
that are constantly present, or nearly 
so.  The examiner should set forth 
findings relative to any neurologic 
impairment evident from the veteran's 
IVDS.  Any abnormal sciatic, peroneal, 
popliteal or other nerve abnormalities 
due to IVDS should be described in detail 
and the degree of paralysis, neuritis or 
neuralgia (if any) should be set forth 
(i.e. mild, moderate, severe, complete).  

The examiner should also provide an 
opinion as to the impact of the veteran's 
lower back disorder on his employability.  
The rationale for all opinions expressed 
must be provided.  

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  The RO must then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue the 
veteran and his representative a 
Supplemental Statement of the Case 
(SSOC).  The veteran should be given an 
opportunity to respond thereto as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

